Citation Nr: 0613228	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  94-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  He also had service in the Reserves and/or 
the National Guard, including active duty annual training 
from August 1, 1987, to August 22, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office in Waco, Texas, 
that denied reopening the veteran's previously denied claim 
for service connection for a back disability.  The veteran 
appealed the July 1993 rating decision to the Board and on 
two occasions, in July 1997 and February 2004, the Board 
remanded the matter to the RO in compliance with due process 
requirements.  The matter was returned to the Board in 
December 2004 at which time the Board reopened the veteran's 
claim for service connection for an acquired back disability 
and remanded the underlying issue of service connection for 
additional evidentiary development.  The case is once again 
before the Board for appellate consideration.


FINDING OF FACT

The veteran has degenerative joint disease of the lumbar 
spine that is medically attributable to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for degenerative joint 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. Mar. 3, 2006).  However, the Board 
need not consider the question of VCAA compliance since there 
is no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.

II.  Factual Background

The service medical records from the veteran's period of 
active duty show no complaints or findings pertaining to a 
back disability.  On a report of medical history in December 
1969, the veteran denied bone or joint deformity, and back 
trouble.  No pertinent abnormality was reported on the 
separation examination in December 1969.

On VA general medical examination in December 1971, the 
veteran's musculoskeletal system was grossly normal.

The service medical records from his period of active duty 
for training/National Guard service reveal that on August 4, 
1987, the veteran was standing on a track vehicle when a fire 
started and he jumped off, landing on his feet and then 
falling to his back.  No findings pertaining to the lumbar 
spine were recorded.  The veteran was hospitalized later that 
month and underwent open reduction, internal fixation, left 
tibia plateau.  No complaints concerning the lumbar spine 
were noted.

The veteran was seen in the orthopedic clinic in September 
1987 for follow-up for his status post left tibia fracture.  
He complained of back pain at that time.  An examination 
revealed stiffness in the back.

In a sworn statement dated in September 1987, the veteran 
noted that an accident occurred the previous month when he 
was carrying out orders to make sure that all the generators 
were filled, oil checked and ready to go.  He stated that the 
fumes from the generator ignited into flames, causing the gas 
can on top of the track to burst into flames.  He maintained 
that he threw the gas can away from the track and that while 
trying to avoid the flames, he jumped back, lost his footing 
and fell from the track.  He claimed that he landed on his 
back.

It was noted in a November 1987 memorandum from the Office of 
the Adjutant General of the Louisiana Army and Air National 
Guard that the veteran incurred a fractured tibia, apparently 
while on active duty for training.  There was no reference to 
a back injury.

Private medical records in June 1988 show that the veteran 
complained of "pain all over" following a motor automobile 
accident.  X-rays were taken of the lumbar spine revealing 
minimal degenerative arthritis at L5, otherwise normal lumbar 
spine.  

During a VA psychiatric examination in November 1989, the 
veteran reported that he sustained an injury to his back 
while on annual training.  He added that he had back pain 
almost all the time. 

A VA general medical examination was also conducted in 
November 1989.  The veteran reported that he had back 
problems.  Following an examination, the pertinent diagnosis 
was chronic low back pain.

By rating action dated in February 1990, the RO denied 
service connection for a back disability.  It was noted that 
a low back disability was not shown during the veteran's 
National Guard service. 

On VA examination of the joints in March 1992, the veteran 
related that he was on an armored personnel carrier in 1987 
that caught on fire, and that he fell off it and landed on 
his left knee and back.  He claimed that he had experienced 
pain in his low back since that time.  An X-ray study of the 
lumbar spine revealed no fractures, dislocations or other 
bony pathology.  A CT of the lumbar spine showed no definite 
abnormality.  The pertinent diagnoses were herniated nucleus 
pulposus of the lumbar area and post-traumatic arthritis of 
the lumbar spine.

The veteran was afforded VA examinations of the spine and 
joints in November 1992.  He reported a history of chronic 
low back pain since an accident in 1987.  No history of a 
previous or subsequent lower back injury was described.  An 
x-ray study of the lumbosacral spine was normal.  The 
pertinent diagnosis was chronic low back pain, probably 
representing lumbosacral strain.

Extensive private and VA medical records have been associated 
with the claims folder.  In March 1993, SC (initials), MD, 
related that he had seen the veteran that month following an 
automobile accident in February 1993.  It was noted that his 
previous history included no trauma to the back.  The 
diagnosis was lumbosacral back strain.

In August 1993, JHS, MD, reported that the veteran stated 
that he had old back injuries.

In a September 1993 statement, Dr. SC noted that the veteran 
said that he had undergone a CT scan three years earlier that 
had shown degenerative disc disease of the lumbosacral spine.

A March 1995 decision of the Social Security Administration 
reveals that records from Dr. SC in June 1988 showed minimal 
degenerative arthritis at the L5 level, with the lumbar spine 
otherwise normal.

On VA orthopedic examination in March 2003, the veteran 
described the incident in which he injured his left knee.  He 
indicated that he also had low back pain at that time.  The 
examiner noted that he reviewed the claims folder, as well as 
some records the veteran had in his possession.  The veteran 
related that his low back had been part of his complaints 
since the fall from the vehicle.  The pertinent diagnosis was 
degenerative changes as seen on X-ray.

During an August 2005 VA orthopedic examination, the veteran 
reported a history of a low back injury in service in 1968 
with residual symptoms, and another injury in 1987 when he 
fell off of a tractor.  Following a physical evaluation of 
the veteran, the examiner provided an impression of 
degenerative joint disease of the lumbosacral spine with back 
pain with bilateral radiation subjectively.  The examiner 
issued an addendum opinion in September 2005 opining that it 
was less likely than not that the veteran's current 
lumbosacral spine problem was "service related," or was it 
aggravated by service activity.  He pointed out that 
following the veteran's initial treatment in 1968 for his 
back, and despite his complaints that his back symptoms never 
went away, there was no further treatment for his back until 
a subsequent injury in 1987, which was 18 years after 
service.  He went to state that for these reasons, it was 
less likely than not that the veteran's present degenerative 
disc disease of the lumbar spine was "service related or was 
aggravated by service."  The examiner added that he had 
reviewed the veteran's claims file.

In written argument in March 2006, the veteran's 
representative stated that the veteran's local representative 
had made a "compelling argument" for granting the veteran's 
claim in view of the medical finding of degenerative disc 
disease immediately after the veteran's injury in 1987.  He 
relayed the local representative's reasoning that since the 
only prior injury to the veteran's back occurred in service, 
he felt that the current findings had to be associated with 
the inservice injury.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1131; 38 C.F.R. § 3.6.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).  

The service medical records from the veteran's period of 
active duty annual training/National Guard show that the 
veteran fell from a "557 vehicle" and landed on his back 
due to a generator catching on fire.  He was taken by 
ambulance to the hospital and diagnosed as having an 
intraarticular tibial plateau fracture, right.  Although the 
veteran made no complaints during his hospitalization 
regarding his low back, he did complain of back pain during a 
follow-up visit for his leg approximately one month after the 
injury - in September 1987.  At the time of this follow-up 
visit, the veteran was no longer on active duty annual 
training.  

In June 1988, the veteran was seen by a private physician 
complaining of "pain all over" following a motor vehicle 
accident.  Lumbar spine x-rays were taken revealing minimal 
degenerative arthritis at L5, otherwise normal lumbar spine.  
Subsequent VA private and outpatient reports reflect the 
veteran's report of back pain since the 1987 inservice fall.  
Records also show that the veteran was diagnosed as having 
lumbosacral strain following a 1993 automobile accident.  

In an attempt to determine the etiology of the veteran's 
degenerative joint disease of the lumbosacral spine, the 
veteran was evaluated by VA in August 2005.  In this regard, 
while the VA examiner in a September 2005 addendum opinion 
negated a nexus relationship between the veteran's present 
lumbar spine problems and his initial period of service (from 
1966 to 1969) by noting that there had been an 18 year gap in 
treatment between his initial period of service and his 1987 
injury, he did not thereafter offer an opinion regarding a 
possible relationship between the 1987 injury and the 
veteran's present back disability.

Thus, in view of the veteran's documented fall while on 
active duty in the reserves in 1987 when he landed on his 
back, the fact that he complained of back pain approximately 
one month later, and his consistent reports of low back pain 
ever since the 1987 incident, the Board finds the evidence 
favorable to the veteran's claim.  Moreover, while 
recognizing that the documented motor vehicle accident that 
the veteran was involved in 1988 with associated complaints 
of "pain all over," and the 1993 motor vehicle accident and 
diagnosis of lumbosacral back strain, leaves some doubt as to 
the etiology of his present back disability, such doubt must 
be resolved in the veterans' favor.  38 C.F.R. § 3.102.  

In conclusion, the Board is compelled to conclude that the 
veteran's current degenerative joint disease of the 
lumbosacral spine was manifested during his active duty 
annual training on August 15, 1987, and has continued to 
date.  




ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


